DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on July 29, 2021. As directed by the amendment: claims 2, 3, 5, 9, 10 and 15-17 have been amended, claims 1, 6, 12, 18 and 21 have been cancelled, and new claims 22-25 have been added. Claims 2-5, 7-11, 13-17, 19, 20 and 22-25 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement filed July 29, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document listing does not contain a date of retrieval for the Web page per 37 CFR 1.98(b).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 23 objected to because of the following informalities:  there are two claim 23 present in the claim set. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7-9, 11, 15-17, 19 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg, et al. (USPN 6,695,861), hereinafter Rosenberg, in view of Kerr (US 2006/0129134).
Regarding claim 2, Rosenberg discloses a catheter anchor device (retention device 10) for securing a position of a catheter (catheter 12) relative to a percutaneous 
a proximal end (see annotated Fig. 2 below), a distal end (see Fig. 2 below), and a length extending therebetween (Fig. 2);
a catheter engagement body (anchor sleeve 14 + introducer sheath 16) configured to releasably secure with a catheter (col. 4, lines 54-62 – hemostasis 26…is attached to the proximal end…to prevent the leakage of blood and other bodily fluids from the device 10 during use…catheter 12…will extend first through the hemostasis valve 26; catheter must extend through the hemostasis valve first and the hemostasis valve prevents leakage of fluids from the device, therefore, the hemostasis valve is capable of securing the catheter when the catheter is in contact with the hemostasis valve while also allowing the catheter to be moved by the user);
a subcutaneous anchor mechanism (anchor mechanism 18) having first and second flexible anchors (tines 18a) that are adjustable to a deployed configuration (Fig. 2b) in which the first and second flexible anchors (18a) are configured to abut an underside of the skin layer in a subcutaneous region (Fig. 1); and
an actuator (handle 40) adjustable relative to the distal end between a first position and a second position to shift the first and second flexible anchors to the deployed configuration (col. 6, lines 31-34 – control rob 18b…serves either as a convenient grip or as the connector for an attached handle 40; col. 4, lines 44-49 – moving the control rod 18b in a proximal direction thus simultaneously moves the fixedly attached tines 18a in a proximal direction, eventually causing the tines 18a to extend 
catheter engagement body when the actuator is in the first position (Figs. 2, 2a), the first and second flexible anchors located closer to the actuator and the proximal end than to the distal end when in the deployed configuration (Fig. 2; location of tines 18a is located closer to proximal end of the device).

    PNG
    media_image1.png
    345
    618
    media_image1.png
    Greyscale

Rosenberg fails to disclose a subcutaneous cuff device coupled to the catheter engagement body at a location along the catheter engagement body that is distal of the first and second flexible anchors, the subcutaneous cuff device configured to receive ingrowth of bodily tissue when disposed in the subcutaneous region, wherein the subcutaneous cuff device is positioned closer to the distal end of the catheter anchor device than to the proximal end of the catheter anchor device and distal of the first and second flexible anchors.

Given the teachings of Kerr, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter anchor device of Rosenberg with a subcutaneous cuff device that is positioned closer to the distal end of the catheter anchor device and distal of the first and second flexible anchors, since doing so would effectively provide a semi-permanent anchoring of the catheter [0009].
	Regarding claim 3, Rosenberg in view of Kerr discloses the device of claim 2, wherein when the catheter (Rosenberg, 12) is moved through the percutaneous opening (Rosenberg, Fig. 1; opening near 20) in the skin layer (Rosenberg, skin S), a cuff-to-tip distance between the subcutaneous cuff device (Kerr, 26) and a distal tip of the catheter (Rosenberg, Fig. 2; end of catheter at 12 closer to 16a) is manually selectable (col. 4, lines 60-64 – when the device 10 is inserted into a patient, a catheter 
Regarding claim 4, Rosenberg in view of Kerr discloses the device of claim 2, wherein a distance between the actuator (Rosenberg, 40) and the first and second flexible anchors (Rosenberg, 18a) when in the deployed configuration is less than a distance between the subcutaneous cuff device and distal end (Kerr, Fig. 1A; distance between the subcutaneous cuff device 26 and distal end 24).
Regarding claim 5, Rosenberg in view of Kerr discloses the device of claim 2, wherein the catheter engagement body has a tapered region (Rosenberg, annotated Fig. 2 below) that tapers towards the distal end, and the subcutaneous cuff device (Kerr, 26) is located on the tapered region [Kerr, 0060 – cuff 26 can be wrapped near the distal end of tube 20].

    PNG
    media_image2.png
    287
    344
    media_image2.png
    Greyscale

Regarding claim 7, Rosenberg in view of Kerr discloses the device of claim 2, wherein the subcutaneous cuff device (Kerr, 26) is coupled to the catheter engagement body (Rosenberg, 14 + 16) at a position such that the subcutaneous cuff device is 
Regarding claim 8, Rosenberg in view of Kerr discloses the device of claim 2, wherein the catheter engagement body comprises a sleeve body (Rosenberg, introducer sheath 16).
Regarding claim 9, Rosenberg in view of Kerr discloses the device of claim 8, wherein the sleeve body comprises a lumen (Rosenberg, lumen 16a) configured to receive the catheter (Rosenberg, Fig. 2a) and wherein the actuator (Rosenberg, 40) adjustable relative to the subcutaneous cuff device between a first position 
and a second position by sliding over a portion of the catheter engagement
body while the catheter is within the lumen (Rosenberg, Fig. 1; area located near handle 40 indicating movement of handle).
Regarding claim 11, Rosenberg in view of Kerr discloses the device of claim 2, wherein the subcutaneous cuff device (Kerr, 26) inhibits migration of infection when the subcutaneous cuff device is embedded in the subcutaneous region along the underside of the skin layer [Kerr, 0056 – cuff 26…is configured to promote the growth of scar tissue that will hold a catheter assembly in place in the subcutaneous tunnel in the patient].


a proximal end (see annotated Fig. 2 below), a distal end (see Fig. 2 below), and a length extending therebetween (Fig. 2);
a catheter engagement body (anchor sleeve 14 + introducer sheath 16) configured to releasably secure with a catheter (col. 4, lines 54-62 – hemostasis 26…is attached to the proximal end…to prevent the leakage of blood and other bodily fluids from the device 10 during use…catheter 12…will extend first through the hemostasis valve 26; catheter must extend through the hemostasis valve first and the hemostasis valve prevents leakage of fluids from the device, therefore, the hemostasis valve is capable of securing the catheter when the catheter is in contact with the hemostasis valve while also allowing the catheter to be moved by the user);
a subcutaneous anchor mechanism (anchor mechanism 18) having first and second flexible anchors (tines 18a) that are adjustable to a deployed configuration (Fig. 2b) in which the first and second flexible anchors (18a) are configured to abut an underside of the skin layer in a subcutaneous region (Fig. 1); and
an actuator (handle 40) adjustable relative to the distal end between a first position and a second position by sliding longitudinally along a portion of the catheter engagement body between a first position and a second position (Fig. 1; arrow at 40 indicating longitudinal sliding of handle 40) to shift the first and second flexible anchors to the deployed configuration (col. 6, lines 31-34 – control rob 18b…serves either as a 
flexible anchors retracted within the catheter engagement body when the actuator is in   the first position (Figs. 2, 2a), wherein the catheter engagement body (14 + 16) includes anchor holes (ports 20), the first and second flexible anchors (18a) extending through the anchor holes in the deployed configuration (Fig. 2b); 
wherein when in the deployed configuration (Fig. 2b) a distance between the actuator (40) and the first and second flexible anchors (18a) is less than a distance between a subcutaneous cuff and the distal end, the first and second flexible anchors (18a) are located closer to the proximal end than to the distal end (Fig. 2; location of tines 18a is located closer to proximal end of the device), and the first and second flexible anchors (18a) located closer to the actuator (40) than to the distal end (Fig. 2).

    PNG
    media_image1.png
    345
    618
    media_image1.png
    Greyscale

Rosenberg fails to disclose a subcutaneous cuff device coupled to the catheter engagement body at a location along the catheter engagement body that is distal of the first and second flexible anchors, the subcutaneous cuff device configured to receive ingrowth of bodily tissue when disposed in the subcutaneous region, wherein the subcutaneous cuff device is positioned closer to the distal end of the catheter anchor device than to the proximal end of the catheter anchor device and distal of the first and second flexible anchors.
However, Kerr teaches a catheter assembly (10) comprising a catheter that is implanted for an extended period of time [0003] wherein the catheter has a subcutaneous cuff device (cuff 26) coupled to a catheter engagement body (tube 20) at a location along the catheter engagement body that is distal of first and second flexible anchors (Fig. 1A) [0056 – polyester cuff 26…is disposed near the distal end of the tube 24], the subcutaneous cuff device configured to receive ingrowth of bodily tissue when disposed in the subcutaneous region [0056 – polyester cuff 26…is configured to 
Given the teachings of Kerr, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter anchor device of Rosenberg with a subcutaneous cuff device that is positioned closer to the distal end of the catheter anchor device and distal of the first and second flexible anchors, since doing so would effectively provide a semi-permanent anchoring of the catheter [0009].

Regarding claim 16, Rosenberg in view of Kerr discloses the device of claim 15, wherein when the catheter (Rosenberg, 12) is moved through the percutaneous opening (Rosenberg, Fig. 1; opening near 20) in the skin layer (Rosenberg, skin S), a cuff-to-tip distance between the subcutaneous cuff device (Kerr, 26) and a distal tip of the catheter (Rosenberg, Fig. 2; end of catheter at 12 closer to 16a) is manually selectable (col. 4, lines 60-64 – when the device 10 is inserted into a patient, a catheter 12…will extend first through the hemostasis valve 26, then through the lumen 16a and finally into the desired vessel V, organ or body cavity).
Regarding claim 17, Rosenberg in view of Kerr discloses the device of claim 16, wherein the catheter engagement body has a tapered region (Rosenberg, annotated Fig. 2 below) that tapers towards the distal end, and the subcutaneous cuff device (Kerr, 26) is located on the tapered region [Kerr, 0060 – cuff 26 can be wrapped near the distal end of tube 20].

    PNG
    media_image2.png
    287
    344
    media_image2.png
    Greyscale

Regarding claim 19, Rosenberg in view of Kerr discloses the device of claim 15, wherein the subcutaneous cuff device (Kerr, 26) is coupled to the catheter engagement body (Rosenberg, 14 + 16) at a position such that the subcutaneous cuff device is configured to reside in the subcutaneous region along the underside of the skin layer while at least a proximal portion of the catheter engagement body resides external to the skin layer (Rosenberg, Fig. 1; portion of catheter engagement body of Rosenberg that is disposed under the skin of the patient includes a distal portion where the subcutaneous cuff device is located, therefore, the subcutaneous cuff device is capable of residing underside the skin layer).
Regarding claim 23, Rosenberg in view of Kerr discloses the device of claim 9, wherein the catheter engagement body (Rosenberg, 14 + 16) includes anchor holes (ports 20), the first and second flexible anchors extending through the anchor holes in the deployed configuration (Rosenberg, Fig. 2b).

Regarding claim 24, Rosenberg in view of Kerr discloses the device of claim 22, wherein the first and second flexible anchors (Rosenberg, 18a) are not integral with the actuator (Rosenberg, col. 6, lines 30-34 – control rod 18b is integrally attached to the tines 18a…the proximal end of the control rod 18b is an eyelet 28…which serves…as the connector for an attached handle 40).
Regarding claim 25, Rosenberg in view of Kerr discloses the device of claim 7, wherein the actuator (Rosenberg, 40) is coupled with the proximal portion of the catheter engagement body at a position such that the actuator is configured to reside external to the skin layer while the first and second flexible anchors abut an underside of the skin layer in the deployed configuration (Rosenberg, Fig. 1).

Claims 10, 13, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg in view of Kerr and further in view of Wortrich (USPN 5,263,939).
Regarding claim 10, Rosenberg in view of Kerr discloses the device of claim 2,  wherein at least a portion of the actuator (Rosenberg, 40) is configured to adjust from a first position to a second position so as to simultaneously shift the first and second flexible anchors (Rosenberg, 18a) to the second position (col. 6, lines 31-49 – handle 40 moves control rod 18b, which is attached to tines 18a to shift them from a first position to a second position), but fails to disclose a gripper portion that is shifted to compress the outer surface of the catheter device.
However, Wortrich teaches a cannula retaining device having a gripper portion (30 + 40) that is adjustable to frictionally engage at least a portion of an outer circumferential surface of the catheter (col. 4, lines 55-64).
Given the teachings Wortrich, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the actuator of Rosenberg in view of Kerr with a gripper portion, since doing so would effectively maintain the catheter in a position relative to the patient (col. 3, lines 53-55).
Regarding claim 13, Rosenberg in view of Kerr discloses the device of claim 2, but fails to disclose wherein the catheter engagement body includes a gripper portion that is adjustable to frictionally engage at least a portion of an outer circumferential surface of the catheter.
However, Wortrich teaches a cannula retaining device having a gripper portion (30 + 40) that is adjustable to frictionally engage at least a portion of an outer circumferential surface of the catheter (col. 4, lines 55-64).
Given the teachings of Wortrich, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the catheter engagement body of Rosenberg in view of Kerr with a gripper portion, since doing so would effectively maintain the catheter in a position relative to the patient (col. 3, lines 53-55).
Regarding claim 11, Rosenberg in view of Kerr discloses the device of claim 10, but fails to disclose wherein the catheter engagement body is configured to releasably secure to the catheter by shifting the gripper portion to releasably compress against 
However, Wortrich teaches a cannula retaining device having an insert (40) which is releasably securable to a catheter (16) by shifting the gripper portion (30 + 40) to releasably compress against the outer circumferential surface of the catheter (col. 4, lines 25-27, 55-64).
Given the teachings Wortrich, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the catheter engagement body of Rosenberg in view of Kerr with a gripper portion, since doing so would effectively maintain the catheter in a position relative to the patient (col. 3, lines 53-55).
Regarding claim 20, Rosenberg in view of Kerr discloses the device of claim 15,  wherein at least a portion of the actuator (Rosenberg, 40) is configured to adjust from a first position to a second position so as to simultaneously shift the first and second flexible anchors (Rosenberg, 18a) to the second position (col. 6, lines 31-49 – handle 40 moves control rod 18b, which is attached to tines 18a to shift them from a first position to a second position), but fails to disclose a gripper portion that is shifted to compress the outer surface of the catheter device.
However, Wortrich teaches a cannula retaining device having a gripper portion (30 + 40) that is adjustable to frictionally engage at least a portion of an outer circumferential surface of the catheter (col. 4, lines 55-64).
Given the teachings Wortrich, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the actuator of Rosenberg in view 
Regarding claim 22, Rosenberg in view of Kerr and Wortrich discloses the device of claim 10, wherein the first and second flexible anchors (Rosenberg, 18a) are in a stressed condition retracted within the catheter engagement body when the actuator is in the first position (col. 7, lines 1-9).

Response to Arguments
Applicant’s arguments, filed July 29, 2021, have been fully considered and are persuasive in that the prior art, as applied, does not disclose the claimed invention as currently presented (Remarks, pgs. 8-10).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Rosenberg in view of Kerr.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662. The examiner can normally be reached Monday, Tuesday and Thursday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783